DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 1, 10, and 16 are directed to a method, i.e. a statutory category of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application or are significantly more. 
The analysis proceeds to Step 2A Prong One. 

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
The abstract idea of claim 1 is:
responsive to receiving an indication of an asset, generating an asset ledger, the asset ledger associated with an identification number;
receiving, from a first participant, first data indicative of a first transaction corresponding to the asset;
receiving, from a second participant, second data indicative of the first transaction corresponding to the asset;
generating, in the asset ledger associated with the identification number, a first block associated with the first transaction;
determining a first set of permissions associated with the first participant and a second set of permissions associated with the second participant;
transmitting, based at least in part on the first set of permissions, a request for a first unreceived information from the first participant relating to the first transaction;
transmitting, based at least in part on the second set of permissions, a request for a second unreceived information from the second participant relating to the first transaction;
receiving data representative of a response to the request for the first and the second unreceived information from each of the first participant and the second participant, respectively;
responsive to determining that the data representative of the response received from the first participant and the second participant comprises the first and the second unreceived information, respectively, writing the first transaction to the first block of the asset ledger, the first block comprising participation data and the data representative of the response;
receiving a request for a history report associated with at least one of the identification number or the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction.
The abstract idea of claim 10 is:
responsive to receiving an indication of an asset, generating an asset ledger, the asset ledger associated with an identification number;
receiving, from a first participant, first data indicative of a first transaction corresponding to the asset;
generating, in the asset ledger associated with the identification number, a first block associated with the first transaction;
determining a first set of permissions associated with the first participant;
transmitting, based at least in part on the first set of permissions, a request for a first unreceived information from the first participant relating to an activity being completed by the first participant;
receiving an indication from the first participant that the first unreceived information has been received and the activity is complete;
responsive to receiving the first unreceived information, writing the first transaction and the activity to a first block;
receiving a request for a history report associated with the identification number and the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction and the activity.

The abstract idea of claim 16 is:
	responsive to receiving an indication of an asset, generating an asset ledger, the asset ledger associated with an identification number;
receiving, from a first participant, first data indicative of a first transaction corresponding to the asset;
generating in the asset ledger associated with the identification number, a first block associated with the first transaction;
determining a first set of permissions associated with the first participant;
transmitting, based at least in part on the first set of permissions, a list of required activities to the first participant, the list of required activities indicative of actions to be performed on the asset by the first participant;
receiving an indication from the first participant of a corrective action implemented on the asset;
receiving an indication from the first participant that the list of required activities has been fulfilled and the first transaction is complete;
responsive to determining that the indication fulfills the list of required activities, writing the first transaction, the corrective action, and the list of activities to a first block of the asset ledger;
receiving a request for a history report associated with the identification number and the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction, the corrective action, and the list of activities.

The claim is directed to the process of managing an asset throughout its lifetime and generating a report, which covers managing interactions, given the prescribed rules. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior or Relationships or Interactions Between People grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, nothing in the claim element precludes the steps from practically being performed mentally or by hand. In this case, an administrator could perform the steps above, including generating an asset ledger for recording transactions or events (e.g. via Excel), communicating with participant(s), and generating a report of transactions related to a particular asset when requested. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
	The claims contain the following additional elements: 
Claim 1: computing device; blockchain; blockchain network; first computing device; second computing device.
Claim 10: computing device; blockchain; blockchain network; first computing device.
Claim 16: computing device; blockchain; blockchain network; first computing device.
These elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). There’s no indication from the specification that the computing elements are anything but generic hardware and/or software, and the combination of elements is simply a generic computing system that facilitates blockchain transactions. 
Therefore, per Step 2A Prong Two, the additional elements, alone and in combination, no not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that amount to significantly more than the judicial exception. Applicant is referred to the Step 2A Prong Two analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). There’s no indication that the computing elements are anything but generic hardware and/or software, and the combination of elements is simply a generic computing system that facilitates blockchain transactions. 
Therefore, per Step 2B, it is concluded that the elements do not amount to significantly more. The claim is not patent eligible.
	The analysis takes into consideration all dependent claims as well:
Claims 2-4, which further define the “first transaction” and the “participant(s),” simply narrow the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 5, 11, and 20, which include the additional steps of “receiving location data… generating a second block… writing the location data to the second block,” simply narrow the abstract idea and would fall into the same groupings above. The additional elements, highlighted above, amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 6, which includes the additional steps of “determining… data... do not match… transmitting an error message… receiving… data representative of a response to the error message… writing… the response to the error message to the first block,” simply narrows the abstract idea and would fall into the same groupings above. The additional elements, highlighted above, amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 7, which includes the additional step of “updating the second set of permissions,” simply narrows the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 8, which further defines the “request for the first unreceived information and the request for the second unreceived information,” simply narrows the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more. (Examiner notes that a human can “scan” a “code,” e.g. visually, upon “prompt.”)
 Claim 9, which includes the additional step of “dynamically transmitting the generated history report,” simply narrows the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 12, which includes the additional step of “sending a confirmation request… including a prompt for evidence,” simply narrows the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more. (Examiner notes that a human can provide “evidence” to an administrator upon “prompt.”)
Claims 13 and 18, which further define the “prompt for evidence,” simply narrow the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more. 
Claim 14, which includes the additional steps of “determining… the first block is incomplete… generating a second block,” simply narrows the abstract idea and would fall into the same groupings above. The additional elements, highlighted above, amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 15 and 19, which further define the “corrective action,” simply narrow the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more. (Examiner that a human can provide an “indication” to an administrator regarding “corrective action.”)
Claim 17, which includes the additional step of “sending a confirmation request… including a prompt for evidence,” simply narrows the abstract idea and would fall into the same groupings above. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20210304089) in view of Nagla et al. (US 20180018723), Madhavan et al. (US 20170295023), and Bryant et al. (US 20210264526). 

Claim 1
Regarding claim 1, Hill discloses: a method of tracking equipment lifetimes {present invention is generally directed to data verification and, more specifically, providing verified tracking and managing of equipment during the useful lifetime of the equipment; para. [0001]; methods described in para. [0003]}, 
the method comprising:
responsive to receiving an indication of an asset, generating, by a computing device, an asset blockchain ledger in a blockchain network, the asset blockchain ledger associated with an identification number {in response to the indication/notification associated with equipment 430, i.e. responsive to an indication of an asset, the instructions 410 are further configured to initiate generation of a distributed/register ledger 220 stored within the nodes 210 of the distributed trust computing network 200, i.e. an asset blockchain ledger in a blockchain network, wherein the distributed register/ledger 220 stores an equipment identifier (ID) 432, e.g. a Vehicle Identification Number (VIN), that serves to identify the equipment throughout the usage duration of the equipment, i.e. asset blockchain ledger associated with an identification number; para. [0046], [0048]; instructions 410 executed by a processor, i.e. by a computer; para. [0046]};
generating, by the computing device and in the asset blockchain ledger associated with the identification number, a first block associated with the first transaction {property right-related event 460 is registered within the distributed trust computing network 200 by creating, i.e. generating, a data block 230-Z within the distributed register/ledger 220 that includes information associated with the property right-related event 440, i.e. the transaction; para. [0054]; distributed register/ledger 220 stores an equipment identifier (ID) 432 that serves to identify the equipment throughout the usage duration of the equipment, i.e. asset blockchain ledger associated with the identification number; para. [0048]; examiner notes that first is simply a labeling term that doesn’t distinguish the invention functionally and/or structurally, and therefore given little patentable weight, i.e. the block and transaction described in para. [0048] represent the first block and first transaction, respectively; see MPEP 2111.05};
Hill doesn’t explicitly disclose: 
receiving, at the computing device and from a first computing device associated with a first participant, first data indicative of a first transaction corresponding to the asset;
receiving, from a second computing device associated with a second participant, second data indicative of the first transaction corresponding to the asset;
determining, by the computing device, a first set of permissions associated with the first participant and a second set of permissions associated with the second participant;
transmitting, from the computing device and based at least in part on the first set of permissions, and to the first computing device, a request for a first unreceived information from the first participant relating to the first transaction;
transmitting, from the computing device and based at least in part on the second set of permissions, and to the second computing device, a request for a second unreceived information from the second participant relating to the first transaction;
receiving, at the computing device, and from the first computing device and the second computing device, data representative of a response to the request for the first and the second unreceived information from each of the first participant and the second participant, respectively;
responsive to determining that the data representative of the response received from the first participant and the second participant comprises the first and the second unreceived information, respectively, writing, in the blockchain network, the first transaction to the first block of the asset blockchain ledger, the first block comprising participation data and the data representative of the response;
receiving, at the computing device, a request for a history report associated with at least one of the identification number or the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction.
However, Nagla, in a similar field of endeavor directed to a distributed ledger for vehicle, i.e. an asset, teaches: 
receiving, at the computing device and from a first computing device associated with a first participant, first data indicative of a first transaction corresponding to the asset {at 1112, a seller 1104, i.e. the first participant, creates a vehicle listing and contract and posts the inventory record to the peer to peer marketplace 1106, i.e. the computing device receives first data indicative of the first transaction corresponding to the asset; para. [0176]; owner or seller, i.e. first participant, uses a computing device represented by interface unit 310, where it’s understood that there are multiple computing device(s), and the particular computing device associated with the owner or seller defines a first computing device; para. [0107]};
receiving, from a second computing device associated with a second participant, second data indicative of the first transaction corresponding to the asset {at 1114, a buyer 11048, i.e. the second participant, reviews vehicle listings or records and selects a vehicle listing or record to review, i.e. the computing device receives second data indicative of the first transaction corresponding to the asset; para. [0176]; buyer, i.e. second participant, also uses a computing device represented by interface unit 310, where it’s understood that there are multiple computing device(s), and the particular computing device associated with the buyer defines a second computing device; para. [0107]};
determining, by the computing device, a first set of permissions associated with the first participant and a second set of permissions associated with the second participant {seller, i.e. first participant, and buyer, i.e. second participant, have permissions that are set or determined by system and/or administrator, i.e. the computing device, the respective columns being associated with a particular party; Fig. 13; para. [0180]};
respectively, writing, in the blockchain network, the first transaction to the first block of the asset blockchain ledger, the first block comprising participation data and the data representative of the response {authorized entities 102, 104, etc. granted permission attributes or access to write blocks to the blockchain pertaining to different vehicle-related transactions and events; para. [0104]; unit 310 receives resolution information from the authorized entities pertaining to information discrepancies, where a block may be written to the blockchain for the vehicle record with information, this information representing authorized entities 310 participating, i.e. participation data, and their collective resolution, i.e. data representative of the response; para. [0109]; network in context of blockchain described in para. [0091]; examiner notes that first is simply a labeling term that doesn’t distinguish the invention functionally and/or structurally, and therefore given little patentable weight, i.e. the block and transaction described in para. [0094] represent the first block and first transaction, respectively; see MPEP 2111.05}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hill to include the features of Nagla. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nagla, i.e. limiting participation to permissioned entities, in order to limit the number of participating nodes, thereby enhancing trustworthiness along with overall performance of the ledger {para. [0128] of Nagla}. One of ordinary skill in the art would have been motivated to enhance trustworthiness and overall performance of the ledger, and therefore modify Hill with Nagla.
The combination of Hill and Nagla doesn’t explicitly teach: 
transmitting, from the computing device and based at least in part on the first set of permissions, and to the first computing device, a request for a first unreceived information from the first participant relating to the first transaction;
transmitting, from the computing device and based at least in part on the second set of permissions, and to the second computing device, a request for a second unreceived information from the second participant relating to the first transaction;
receiving, at the computing device, and from the first computing device and the second computing device, data representative of a response to the request for the first and the second unreceived information from each of the first participant and the second participant, respectively;
responsive to determining that the data representative of the response received from the first participant and the second participant comprises the first and the second unreceived information, modifying the data structure;
receiving, at the computing device, a request for a history report associated with at least one of the identification number or the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction.
	However, Madhavan, in a similar field of endeavor directed to ledgers with entries indicative of a pair of participants, teaches:
transmitting, from the computing device and based at least in part on the first set of permissions, and to the first computing device, a request for a first unreceived information from the first participant relating to the first transaction {as seen in Fig. 3, notification data transaction message 314 transmitted from system 304 to participant 308, i.e. the first computing device of the first participant, and includes request to the recipient to provide validation or an indication regarding the requested change to the data structure 320, the validation response provided by the first participant representing first unreceived information from the first participant relating to the first transaction; para. [0087], [0090]; system 304 represents computing device, as seen from Fig. 4; para. [0098]; examiner asserts that based at least in part on the first set of permissions doesn’t further limit transmitting, since there’s no positively recited step(s) describing the permissions impacting said transmission, and the ability to send/receive between given participants implies a set of permissions; further, permission data associated with participant described in para. [0094]};
transmitting, from the computing device and based at least in part on the second set of permissions, and to the second computing device, a request for a second unreceived information from the second participant relating to the first transaction {as seen in Fig. 3, notification data transaction message 314 transmitted from system 304 to participant 310, i.e. the second computing device of the second participant, and includes request to the recipient to provide validation or an indication regarding the requested change to the data structure 320, the validation response by the second participant representing second unreceived information from the second participant relating to the first transaction; para. [0087], [0090]; system 304 represents computing device, as seen from Fig. 4; para. [0098]; examiner asserts that based at least in part on the second set of permissions doesn’t further limit transmitting, since there’s no positively recited step(s) describing the permissions impacting said transmission, and the ability to send/receive between given participants implies a set of permissions; further, permission data associated with participant described in para. [0094]};
receiving, at the computing device, and from the first computing device and the second computing device, data representative of a response to the request for the first and the second unreceived information from each of the first participant and the second participant, respectively {as seen in Fig. 3, validation data transaction message 316, which is received at system 304, i.e. the computing device, comprises data indicative of validation of a requested change to the data structure 320, i.e. data representative of a response to the request for the first and the second unreceived information, provided by participant 308, i.e. the first computing device of the first participant, and participant 310, i.e. the second computing device of the second participant; para. [0090]};
responsive to determining that the data representative of the response received from the first participant and the second participant comprises the first and the second unreceived information, modifying the data structure {operation of the system further includes determining based on the received validation data transaction messages 316, whether participants 308 and 310 have validated the request to modify the data, i.e. determining that the data representative of the response received from the first participant and the second participant comprises the first and the second unreceived information in the form of validation data, and responsively modifying the data stored in the memory in the shared data structure; para. [0096]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill and Nagla to include the features of Madhavan. Given that Hill is directed to the tracking of events associated with equipment via a ledger, where the events relate to multiple parties, one of ordinary skill in the art would have been motivated to incorporate the features of Madhavan, i.e. transmitting and receiving information to/from multiple parties concerning data modifications, thereby ensuring that interested parties are automatically made aware of requests to create new data or modify existing data in the context of the shared ledger(s) {para. [0041], [0093] of Madhavan}. One of ordinary skill in the art would have been motivated to ensure interested parties are apprised of changes that impact them, and therefore modify Hill and Nagla with Madhavan.
The combination of Hill, Nagla, and Madhavan doesn’t explicitly teach: 
receiving, at the computing device, a request for a history report associated with at least one of the identification number or the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction.
However, Bryant, in a similar field of endeavor directed to distributed ledger systems, teaches: 
receiving, at the computing device, a request for a history report associated with at least one of the identification number or the asset {client device 650 may transmit a request for a loss history report pertaining to a particular individual based on a unique identifier for the individual, i.e. a request for a history report associated with at least one of the identification number or the asset; para. [0071]; unique identifier described as social security number in para. [0074]; computing device represented by processor 652; para. [0072]}; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction {loss history report 680 may be generated in response to a request submitted by a user via the user interface 662 of the client device 650 and transmitted to the distributed ledger system 112 via the communication module 656; Fig. 6C; para. [0073]; history report associated with the identification number seen in Fig. 6C, where social security number displayed; para. [0074]; associated with the asset described in para. [0075}: loss history report 680 may additionally or alternatively list all recent insurance claims filed associated with an insured asset}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, and Madhavan to include the features of Bryant. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Bryant, i.e. generating historical reports for an asset based on transactions stored in a ledger, thereby streamlining user access to historical transactions related to an asset and increasing efficiency via a reduction in third-party intermediaries {para. [0069] of Bryant}. One of ordinary skill in the art would have been motivated to streamline access and increase efficiency, and therefore modify Hill, Nagla, and Madhavan with Bryant.

Claim 2
Regarding claim 2, the combination of Hill, Nagla, Madhavan, and Bryant teaches the features of claim 1. Hill further discloses: wherein the first transaction comprises one of: a product sale, a product maintenance, a product install, a product removal, or a product modification {instructions 412 are configured to receive maintenance records related to maintenance, including upkeep or repair, performed on the equipment and, in response, register the maintenance event within the distributed trust computing network 200 by creating a data block within the distributed ledger 220 that includes maintenance-related information, i.e. transaction comprises a product maintenance; para. [0085]}.

Claim 3
Regarding claim 3, the combination of Hill, Nagla, Madhavan, and Bryant teaches the features of claim 1. Nagla further teaches: wherein the first transaction further comprises one of: a product valuation, a product warranty, a product service record, or a product service agreement {distributed ledger generates vehicle records to provide vehicle identification, warranty information, authentication management, contract management, electronic signatures, bid management, and so on, i.e. transaction comprises a product warranty; para. [0139]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the additional features of Nagla. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nagla, thereby providing the necessary information to support a peer-to-peer transaction in a marketplace {para. [0139] of Nagla}. 

Claim 4
Regarding claim 4, the combination of Hill, Nagla, Madhavan, and Bryant teaches the features of claim 1. Nagla further teaches: the first participant and the second participant are selected from one or more of: a manufacturer, a distributor, a shipper, a service agent, a storage entity, a dealer, an installer, or an owner {vehicle record platform 500 connects to computing devices (e.g. seller device 706, i.e. an owner, and dealership device 708, i.e. a dealer) by way of channel access connections 714 to receive data for the distributed ledger; para. [0158]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the additional features of Nagla. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nagla, in order to limit the number of participating nodes, thereby enhancing trustworthiness along with overall performance of the ledger {para. [0128] of Nagla}. 

Claim 7
Regarding claim 7, the combination of Hill, Nagla, Madhavan, and Bryant teaches the features of claim 1. Nagla further teaches: updating the second set of permissions corresponding to the second participant {authorized entities 102, 104, 106, 108, 110, and 112, i.e. second participant(s), can be granted permission attributes or access to write new blocks to the blockchain using the vehicle record processor 302, i.e. updating set of permissions, where those permission attributes that correspond to the a second participant represent a second set; para. [0104]}, wherein the update comprises an indication that the second participant is the most recent owner of the asset {if the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner, where new owner may be notified when that has occurred, i.e. an indication that the second participant is the most recent owner of the asset; para. [0107]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the additional features of Nagla. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nagla, thereby providing the necessary information to support a peer-to-peer transaction in a marketplace {para. [0139] of Nagla}. 

Claim 9
Regarding claim 9, the combination of Hill, Nagla, Madhavan, and Bryant teaches the features of claim 1. Nagla further teaches: dynamically transmitting to each of the first participant and the second participant {notification is sent congratulating the seller 1104 and the buyer 1108 on a successful transaction, i.e. system dynamically transmits to each of the first participant and the second participant in response to completing transaction; Fig. 11; para. [0176]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the additional features of Nagla. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nagla, in order to inform participants that a transaction is finalized {para. [0176] of Nagla}. 
Bryant further teaches: the generated history report {loss history report 680 may be generated in response to a request submitted by a user via the user interface 662 of the client device 650; Fig. 6C; para. [0073]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the additional features of Bryant. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Bryant, thereby streamlining user access to historical transactions related to an asset {para. [0069] of Bryant}. 

Claim 10
Regarding claim 10, Hill discloses: a method of tracking equipment lifetimes {present invention is generally directed to data verification and, more specifically, providing verified tracking and managing of equipment during the useful lifetime of the equipment; para. [0001]; methods described in para. [0003]}, the method comprising:
responsive to receiving an indication of an asset, generating, by a computing device, an asset blockchain ledger in a blockchain network, the asset blockchain ledger associated with an identification number {in response to the indication/notification associated with equipment 430, i.e. responsive to an indication of an asset, the instructions 410 are further configured to initiate generation of a distributed/register ledger 220 stored within the nodes 210 of the distributed trust computing network 200, i.e. an asset blockchain ledger in a blockchain network, wherein the distributed register/ledger 220 stores an equipment identifier (ID) 432, e.g. a Vehicle Identification Number (VIN), that serves to identify the equipment throughout the usage duration of the equipment, i.e. asset blockchain ledger associated with an identification number; para. [0046], [0048]; instructions 410 executed by a processor, i.e. by a computer; para. [0046]};
generating, by the computing device and in the asset blockchain ledger associated with the identification number, a first block associated with the first transaction {property right-related event 460 is registered within the distributed trust computing network 200 by creating, i.e. generating, a data block 230-Z within the distributed register/ledger 220 that includes information associated with the property right-related event 440, i.e. the transaction; para. [0054]; distributed register/ledger 220 stores an equipment identifier (ID) 432 that serves to identify the equipment throughout the usage duration of the equipment, i.e. asset blockchain ledger associated with the identification number; para. [0048]; examiner notes that first is simply a labeling term that doesn’t distinguish the invention functionally and/or structurally, and therefore given little patentable weight, i.e. the block and transaction described in para. [0048] represent the first block and first transaction, respectively; see MPEP 2111.05}.
Hill doesn’t explicitly disclose: 
receiving, at the computing device and from a first computing device associated with a first participant, first data indicative of a first transaction corresponding to the asset;
determining, by the computing device, a first set of permissions associated with the first participant;
transmitting, by the computing device and based at least in part on the first set of permissions, and to the first computing device, a request for a first unreceived information from the first participant relating to an activity being completed by the first participant;
receiving, at the computing device, and from the first computing device, an indication from the first participant that the first unreceived information has been received and the activity is complete;
responsive to receiving the first unreceived information, writing, in the blockchain network, the first transaction and the activity to a first block of the asset blockchain;
receiving, at the computing device, a request for a history report associated with the identification number and the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction and the activity.
However, Nagla, in a similar field of endeavor directed to a distributed ledger for vehicle, i.e. an asset, teaches: 
receiving, at the computing device and from a first computing device associated with a first participant, first data indicative of a first transaction corresponding to the asset {at 1112, a seller 1104, i.e. the first participant, creates a vehicle listing and contract and posts the inventory record to the peer to peer marketplace 1106, i.e. the computing device receives first data indicative of the first transaction corresponding to the asset; para. [0176]; owner or seller, i.e. first participant, uses a computing device represented by interface unit 310, where it’s understood that there are multiple computing device(s), and the particular computing device associated with the owner or seller defines a first computing device; para. [0107]};
determining, by the computing device, a first set of permissions associated with the first participant {seller, i.e. first participant, has permissions that are set or determined with respect to read and write access; Fig. 13; para. [0180]};
writing, in the blockchain network, the first transaction and the activity to a first block of the asset blockchain {authorized entities 102, 104, etc. granted permission attributes or access to write blocks to the blockchain pertaining to different vehicle-related transactions and events; para. [0104]; unit 310 receives resolution information from the authorized entities pertaining to information discrepancies, where a block may be written to the blockchain for the vehicle record with information for the resolution, this information representing the first transaction and the corresponding resolution activity; para. [0109]; network in context of blockchain described in para. [0091]; examiner notes that first is simply a labeling term that doesn’t distinguish the invention functionally and/or structurally, and therefore given little patentable weight, i.e. the block and transaction described in para. [0094] represent the first block and first transaction, respectively; see MPEP 2111.05}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hill to include the features of Nagla. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nagla, i.e. limiting participation to permissioned entities, in order to limit the number of participating nodes, thereby enhancing trustworthiness along with overall performance of the ledger {para. [0128] of Nagla}. One of ordinary skill in the art would have been motivated to enhance trustworthiness and overall performance of the ledger, and therefore modify Hill with Nagla.
The combination of Hill and Nagla doesn’t explicitly teach: 
transmitting, by the computing device and based at least in part on the first set of permissions, and to the first computing device, a request for a first unreceived information from the first participant relating to an activity being completed by the first participant;
receiving, at the computing device, and from the first computing device, an indication from the first participant that the first unreceived information has been received and the activity is complete;
responsive to receiving the first unreceived information, modifying the data structure;
receiving, at the computing device, a request for a history report associated with the identification number and the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction and the activity.
	However, Madhavan, in a similar field of endeavor directed to ledgers with entries indicative of a pair of participants, teaches:
transmitting, by the computing device and based at least in part on the first set of permissions, and to the first computing device, a request for a first unreceived information from the first participant relating to an activity being completed by the first participant {as seen in Fig. 3, notification data transaction message 314 transmitted from system 304 to participant 308, i.e. the first computing device of the first participant, and includes request to the recipient to provide validation or an indication regarding the requested change to the data structure 320, the validation response provided by the first participant defining an activity completed by the first participant, i.e. first unreceived information from the first participant relating to an activity being completed by the first participant; para. [0087], [0090]; system 304 represents computing device, as seen from Fig. 4; para. [0098]; examiner asserts that based at least in part on the first set of permissions doesn’t further limit transmitting, since there’s no positively recited step(s) describing the permissions impacting said transmission, and the ability to send/receive between given participants implies a set of permissions; further, permission data associated with participant described in para. [0094]};
receiving, at the computing device, and from the first computing device, an indication from the first participant that the first unreceived information has been received and the activity is complete {as seen in Fig. 3, validation data transaction message 316, which is received at system 304, i.e. the computing device, comprises data indicative of validation of a requested change to the data structure 320, i.e. an indication from the first participant that the first unreceived information has been received and the validation or activity is complete, provided by participant 308, i.e. the first computing device of the first participant; para. [0090]};
responsive to receiving the first unreceived information, modifying the data structure {operation of the system further includes determining based on the received validation data transaction messages 316, i.e. unreceived information, whether participants 308 and 310 have validated the request to modify the data, and responsively modifying the data stored in the memory in the shared data structure; para. [0096]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill and Nagla to include the features of Madhavan. Given that Hill is directed to the tracking of events associated with equipment via a ledger, where the events relate to multiple parties, one of ordinary skill in the art would have been motivated to incorporate the features of Madhavan, i.e. transmitting and receiving information to/from multiple parties concerning data modifications, thereby ensuring that interested parties are automatically made aware of requests to create new data or modify existing data in the context of the shared ledger(s) {para. [0041], [0093] of Madhavan}. One of ordinary skill in the art would have been motivated to ensure interested parties are apprised of changes that impact them, and therefore modify Hill and Nagla with Madhavan.
The combination of Hill, Nagla, and Madhavan doesn’t explicitly teach: 
receiving, at the computing device, a request for a history report associated with the identification number and the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction and the activity.
However, Bryant, in a similar field of endeavor directed to distributed ledger systems, teaches: 
receiving, at the computing device, a request for a history report associated with the identification number and the asset {client device 650 may transmit a request for a loss history report pertaining to a particular individual based on a unique identifier for the individual, i.e. a request for a history report associated with at least one of the identification number or the asset; para. [0071]; unique identifier described as social security number in para. [0074]; computing device represented by processor 652; para. [0072]}; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction and the activity {loss history report 680 may be generated in response to a request submitted by a user via the user interface 662 of the client device 650 and transmitted to the distributed ledger system 112 via the communication module 656; Fig. 6C; para. [0073]; history report associated with the identification number seen in Fig. 6C, where social security number displayed; para. [0074]; associated with the asset described in para. [0075}: loss history report 680 may additionally or alternatively list all recent insurance claims filed associated with an insured asset}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, and Madhavan to include the features of Bryant. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Bryant, i.e. generating historical reports for an asset based on transactions stored in a ledger, thereby streamlining user access to historical transactions related to an asset and increasing efficiency via a reduction in third-party intermediaries {para. [0069] of Bryant}. One of ordinary skill in the art would have been motivated to streamline access and increase efficiency, and therefore modify Hill, Nagla, and Madhavan with Bryant.

Claim 14
Regarding claim 14, the combination of Hill, Nagla, Madhavan, and Bryant teaches the features of claim 10. Nagla further teaches: generating a second block in the asset blockchain, the second block comprising an indication of a correction to the first block (after correction is identified and conflict resolved, a new block may be written to the blockchain for the vehicle record with information for the resolution, i.e. generating a second block comprising an indication of a correction to a previous or first block; para. [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the additional features of Nagla. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nagla, in order to ensure a correct, up-to-date asset history {para. [0108] of Nagla}. 
Madhavan further teaches: determining that the activity of the first transaction in the first block is incomplete {data stored in the portion of the shared data structure 320, i.e. data block, may be modified or otherwise augmented to reflect that not all, or the requisite subset, of the identified participants validated the request, i.e. the stored request will be determined to be incomplete and not valid; para. [0111]; described in context validation of transaction, which represents activity of the first transaction; para. [0111]; block described in para. [0082]; examiner notes that first is simply a labeling term that doesn’t distinguish the invention functionally and/or structurally, and therefore given little patentable weight, i.e. the block and transaction described in para. [0082] represent the first block and first transaction, respectively; see MPEP 2111.05}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the additional features of Madhavan. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Madhavan, thereby ensuring that lost or interrupted request/validation exchanges are recognized {para. [0111] of Madhavan}. 


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hill, Nagla, Madhavan, and Bryant, further in view of Leise et al. (US 20210264530).

Claims 5 and 11
Regarding claims 5 and 11, the combination of Hill, Nagla, Madhavan, and Bryant teaches the features of claims 1 and 10, respectively, but doesn’t explicitly teach: receiving location data for the first transaction; generating, by the computing device and in the asset blockchain ledger associated with the identification number, a second block associated with the first transaction; and writing the location data to the second block of the asset blockchain ledger, wherein the second block comprises an indication that the location data is associated with the first block.
However, Leise, in a similar field of endeavor directed to claim processing, e.g. for assets, via blockchain, teaches: receiving location data for the first transaction {additional data elements may include information on maintenance or repair events, including event type; event date; event cost; and/or one or more locations associated with the event (e.g., city and state of event location); para. [0009], [0148]; received via insurance information and/or telematics into VIN Chain 900; para. [0148], [0149]}; generating, by the computing device and in the asset blockchain ledger associated with the identification number, a second block associated with the first transaction {VIN Chain 900 contains generated second block(s) associated with the first transaction, where any one of lienholder and lien amount information blocks, insurance policy start and end data blocks, claim open and close date information blocks, etc., represents second block(s) associated with a first transaction, e.g. an insurance claim; Fig. 9; para. [0149] to [0154]; identification number defined by VIN number associated with a particular vehicle that acts as a key to accessing or updating the VIN Chain 900; para. [0147]; Fig. 1A, which includes a central authority 102 and central ledger 108, demonstrates by the computing device and in the asset blockchain ledger; para. [0045]}; and writing the location data to the second block of the asset blockchain ledger, wherein the second block comprises an indication that the location data is associated with the first block {location data included, i.e. written to, insurance policy start and end data blocks, i.e. one of the second block(s); para. [0148]; an indication that the location data is associated with the first block understood as definitional to blockchain, as described in para. [0066]: each block of transactions 504 includes a reference to a previous block of transactions that was added to the blockchain 502 prior to the block of transactions 504 being added to the blockchain 502, and each block of transactions 504 is linked to every other block in the blockchain 502; Fig. 1A, which includes a central authority 102 and central ledger 108, demonstrates asset blockchain ledger; para. [0045]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the features of Leise. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Leise, i.e. recording location data, thereby facilitating tracking asset ownership from “cradle to grave,” as well as maintenance or repair work that has been, or is to be, performed {para. [0006] of Leise}. One of ordinary skill in the art would have been motivated to facilitate tracking ownership and maintenance needs, and therefore modify Hill, Nagla, Madhavan, and Bryant with Leise.

Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hill, Nagla, Madhavan, and Bryant, further in view of Nazzari et al. (US 20180374037).

Claim 8
Regarding claim 8, the combination of Hill, Nagla, Madhavan, and Bryant teaches the features of claim 1. Hill further discloses: the identification number {distributed register/ledger 220 stores an equipment identifier (ID) 432, e.g. a Vehicle Identification Number (VIN); para. [0046], [0048]}.
The combination of Hill, Nagla, and Madhavan, and Bryant doesn’t explicitly teach: wherein the request for the first unreceived information and the request for the second unreceived information each comprises a prompt for each of the first participant and the second participant to scan a code on the asset, the code representative of the asset tracking.
However, Nazzari, in a similar field of endeavor directed to tracking code generation and verification using blockchain technology, teaches: wherein the request for the first unreceived information and the request for the second unreceived information each comprises a prompt for each of the first participant and the second participant to scan a code on the asset, the code representative of the asset tracking {the management system 101 and/or the service order may cause the worker's management device 104 to prompt the user or worker, i.e. the first participant, to scan or enter a first tracking code of the utility meter, i.e. the asset, that the user is installing; para. [0105]; in connection with performance of a subsequent service order on the utility meter, the management system 101 and/or the subsequent service order can cause the worker's management device 104 to prompt the worker, i.e. second participant, to re-scan the first tracking code of the utility meter, i.e. the asset; para. [0109]; examiner notes that first, second participants need not be different individuals; still, multiple workers described in para. [0104], where the worker that performs the subsequent service order represents the second participant}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the features of Nazzari. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nazzari, thereby facilitating secure management of assets throughout their lifecycle {para. [0025] of Nazzari}. One of ordinary skill in the art would have been motivated to provide the secure management of assets throughout their lifecycle, and therefore modify Hill, Nagla, Madhavan, and Bryant with Nazzari.
Claim 12
Regarding claim 12, the combination of Hill, Nagla, Madhavan, and Bryant teaches the features of claim 10, but doesn’t explicitly teach: responsive to receiving the first unreceived information, sending a confirmation request to the first participant, the confirmation request including a prompt for evidence from the first participant.
However, Nazzari, in a similar field of endeavor directed to tracking code generation and verification using blockchain technology, teaches: responsive to receiving the first unreceived information, sending a confirmation request to the first participant, the confirmation request including a prompt for evidence from the first participant {responsive to first scan of group tracking code associated with a container, i.e. unreceived information, the user or worker, i.e. the first participant, prompted via mobile device request to scan unit tracking codes, i.e. additional evidence; para. [0148]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the features of Nazzari. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nazzari, thereby facilitating secure management of assets throughout their lifecycle {para. [0025] of Nazzari}. One of ordinary skill in the art would have been motivated to provide the secure management of assets throughout their lifecycle, and therefore modify Hill, Nagla, Madhavan, and Bryant with Nazzari.

Claim 13
Regarding claim 13, the combination of Hill, Nagla, Madhavan, Bryant, and Nazzari teaches the features of claim 12. Nazzari further teaches: wherein the prompt for evidence comprises a prompt for one or more of: a photograph of the asset, a signature from the first participant, a voice recording from the first participant, a video of actions performed, or a document scan of the activity {during performance of each task, the management system 101 and/or the service order may cause the worker's management device 104 to prompt the user to provide a verification of each task relating to the utility meter, i.e. asset, by taking a photograph; para. [0105], [106]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, Bryant, and Nazzari to include the additional features of Nazzari. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nazzari, thereby facilitating secure management of assets throughout their lifecycle {para. [0025] of Nazzari}. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hill, Nagla, Madhavan, and Bryant, further in view of Nathan et al. (US 20200184739).

Claim 15
Regarding claim 15, the combination of Hill, Nagla, Madhavan, and Bryant teaches the features of claim 10, but doesn’t explicitly teach: receiving an indication from the first participant of a corrective action implemented on the asset, the corrective action comprising one or more of: replacing a part, restarting a component, resetting a component, restarting the asset, shutting down the asset, or recalibrating a part.
However, Nathan, in a similar field of endeavor directed to a blockchain-based method for improving maintenance services, teaches: receiving an indication from the first participant of a corrective action implemented on the asset, the corrective action comprising one or more of: replacing a part, restarting a component, resetting a component, restarting the asset, shutting down the asset, or recalibrating a part {digital ledger 15 of the Blockchain Network 10, collects, i.e. receives, validating data of each step performed by maintenance technician in response to the assigned maintenance activity 22, i.e. an indication from the first participant of an action implemented on the asset, from mobile device 40; Fig. 1; para. [0041], [0043]; part update or replacement, i.e. corrective action, described in para. [0003]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, and Bryant to include the features of Nathan. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nathan, i.e. receiving and recording maintenance activities or events, in order to monitor compliance performed by maintenance personnel of each maintenance event, in addition to automating the process for checking, scheduling, and assigning maintenance events {para. [0005] of Nathan}. 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Nagla, Nathan, and Bryant.

Claim 16
Regarding claim 16, Hill discloses: a method for generating equipment history {present invention is generally directed to validated tracking of managing events associated with equipment during the entirety of the usage period, i.e. an event history generated via blocks in distributed register; para. [0001], [0005]; methods described in para. [0003]}, the method comprising:
responsive to receiving an indication of an asset, generating, by a computing device, an asset blockchain ledger in a blockchain network, the asset blockchain ledger associated with an identification number {in response to the indication/notification associated with equipment 430, i.e. responsive to an indication of an asset, the instructions 410 are further configured to initiate generation of a distributed/register ledger 220 stored within the nodes 210 of the distributed trust computing network 200, i.e. an asset blockchain ledger in a blockchain network, wherein the distributed register/ledger 220 stores an equipment identifier (ID) 432, e.g. a Vehicle Identification Number (VIN), that serves to identify the equipment throughout the usage duration of the equipment, i.e. asset blockchain ledger associated with an identification number; para. [0046], [0048]; instructions 410 executed by a processor, i.e. by a computer; para. [0046]};
generating, by the computing device and in the asset blockchain ledger associated with the identification number, a first block associated with the first transaction {property right-related event 460 is registered within the distributed trust computing network 200 by creating, i.e. generating, a data block 230-Z within the distributed register/ledger 220 that includes information associated with the property right-related event 440, i.e. the transaction; para. [0054]; distributed register/ledger 220 stores an equipment identifier (ID) 432 that serves to identify the equipment throughout the usage duration of the equipment, i.e. asset blockchain ledger associated with the identification number; para. [0048]; examiner notes that first is simply a labeling term that doesn’t distinguish the invention functionally and/or structurally, and therefore given little patentable weight, i.e. the block and transaction described in para. [0048] represent the first block and first transaction, respectively; see MPEP 2111.05}.
Hill doesn’t explicitly disclose: 
the history comprising history reports;
receiving, at the computing device and from a first computing device associated with a first participant, first data indicative of a first transaction corresponding to the asset;
determining, by the computing device, a first set of permissions associated with the first participant;
transmitting, by the computing device and based at least in part on the first set of permissions, and to the first computing device, a list of required activities to the first participant, the list of required activities indicative of actions to be performed on the asset by the first participant;
receiving, at the computing device, and from the first computing device, an indication from the first participant of a corrective action implemented on the asset;
receiving, at the computing device, and from the first computing device, an indication from the first participant that the list of required activities has been fulfilled and the first transaction is complete;
responsive to determining that the indication fulfills the list of required activities, writing, in the blockchain network, the first transaction, the corrective action, and the list of activities to a first block of the asset blockchain ledger;
receiving, at the computing device, a request for a history report associated with the identification number and the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction, the corrective action, and the list of activities.
However, Nagla, in a similar field of endeavor directed to a distributed ledger for a vehicle, i.e. an asset, teaches: 
receiving, at the computing device and from a first computing device associated with a first participant, first data indicative of a first transaction corresponding to the asset {at 1112, a seller 1104, i.e. the first participant, creates a vehicle listing and contract and posts the inventory record to the peer to peer marketplace 1106, i.e. the computing device receives first data indicative of the first transaction corresponding to the asset; para. [0176]; owner or seller, i.e. first participant, uses a computing device represented by interface unit 310, where it’s understood that there are multiple computing device(s), and the particular computing device associated with the owner or seller defines a first computing device; para. [0107]};
determining, by the computing device, a first set of permissions associated with the first participant {seller, i.e. first participant, has permissions that are determined with respect to read and write access, the respective columns being associated with a particular party; Fig. 13; para. [0180]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hill to include the features of Nagla. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nagla, i.e. limiting participation to permissioned entities, in order to limit the number of participating nodes, thereby enhancing trustworthiness along with overall performance of the ledger {para. [0128] of Nagla}. One of ordinary skill in the art would have been motivated to enhance trustworthiness and overall performance of the ledger, and therefore modify Hill with Nagla.
The combination of Hill and Nagla doesn’t explicitly teach:
the history comprising history reports;
transmitting, by the computing device and based at least in part on the first set of permissions, and to the first computing device, a list of required activities to the first participant, the list of required activities indicative of actions to be performed on the asset by the first participant;
receiving, at the computing device, and from the first computing device, an indication from the first participant of a corrective action implemented on the asset;
receiving, at the computing device, and from the first computing device, an indication from the first participant that the list of required activities has been fulfilled and the first transaction is complete;
responsive to determining that the indication fulfills the list of required activities, writing, in the blockchain network, the first transaction, the corrective action, and the list of activities to a first block of the asset blockchain ledger;
receiving, at the computing device, a request for a history report associated with the identification number and the asset; and
generating the history report associated with the identification number and the asset, the history report comprising the first transaction, the corrective action, and the list of activities.
However, Nathan, in a similar field of endeavor directed to a blockchain-based method for improving maintenance services, teaches:
transmitting, by the computing device and based at least in part on the first set of permissions, and to the first computing device, a list of required activities to the first participant, the list of required activities indicative of actions to be performed on the asset by the first participant {based on the list of activities for a particular maintenance plan, i.e. list of required activities indicative of actions to be performed on the asset, a sequence of maintenance activities 22 is sent, i.e. transmitted, from the Blockchain Network 10, i.e. the computing device, to the mobile device 40, i.e. the first computing device of the first participant; Fig. 1; para. [0041]; examiner asserts that based at least in part on the first set of permissions doesn’t further limit transmitting, since there’s no positively recited step(s) describing the permissions impacting said transmission, and the ability to send/receive between given participants implies a set of permissions; further, permissioned capabilities associated with participants described in para. [0056]};
receiving, at the computing device, and from the first computing device, an indication from the first participant of a corrective action implemented on the asset {digital ledger 15 of the Blockchain Network 10, i.e. the computing device, collects, i.e. receives, validating data of each step performed by maintenance technician in response to the assigned maintenance activity 22, i.e. an indication from the first participant of an action implemented on the asset, from mobile device 40, i.e. the first computing device; Fig. 1; para. [0041], [0043]; part update or replacement, i.e. corrective action, described in para. [0003]};
receiving, at the computing device, and from the first computing device, an indication from the first participant that the list of required activities has been fulfilled and the first transaction is complete {blockchain ledger receives records of the service bulletin with the installation procedure configured with time stamps and stores reports by the maintenance technician when completed of each step of the installation procedure, i.e. an indication from the first participant that the list of required activities has been fulfilled, where the blockchain ledger records the completed events or transactions; para. [0061]; app used by maintenance personnel on mobile device represents previously described first computing device; para. [0060]; blockchain ledger represents previously described computing device; para. [0058]};
responsive to determining that the indication fulfills the list of required activities, writing, in the blockchain network, the first transaction, the corrective action, and the list of activities to a first block of the asset blockchain ledger {as seen in Fig. 7B, after determining completion of tasks, i.e. responsive to determining that the indication fulfills the list of required activities, block 752 is created to record, i.e. write, the transaction in the digital ledger of the blockchain network at task 750 with a time stamp, where the transactions, including the first transaction TX1, the corrective action TX2, and list of activities TX3 and TX4 are included therein; Figs. 7A, 7B; para. [0069], [0060], [0061]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill and Nagla to include the features of Nathan. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nathan, i.e. verifying maintenance activities or events, in order to monitor compliance performed by maintenance personnel of each maintenance event, in addition to automating the process for checking, scheduling, and assigning maintenance events {para. [0005] of Nathan}. One of ordinary skill in the art would have been motivated to monitor maintenance compliance and automate checking, scheduling, and assigning maintenance events, and therefore modify Hill and Nagla with Nathan.
The combination of Hill, Nagla, and Nathan, while disclosing the first transaction, the corrective action, and the list of activities {see Figs. 7A, 7B; para. [0069], [0060], [0061] of Nathan} doesn’t explicitly disclose:
the history comprising history reports;
receiving, at the computing device, a request for a history report associated with the identification number and the asset; and
generating the history report associated with the identification number and the asset.
However, Bryant, in a similar field of endeavor directed to distributed ledger systems, teaches:
the history comprising history reports {loss history report 680 may be generated in response to a request submitted by a user via the user interface 662 of the client device 650 and transmitted to the distributed ledger system 112 via the communication module 656; Fig. 6C; para. [0073]};
receiving, at the computing device, a request for a history report associated with the identification number and the asset {client device 650 may transmit a request for a loss history report pertaining to a particular individual based on a unique identifier for the individual, i.e. a request for a history report associated with at least one of the identification number or the asset; para. [0071]; unique identifier described as social security number in para. [0074]; computing device represented by processor 652; para. [0072]}; and
generating the history report associated with the identification number and the asset {loss history report 680 may be generated in response to a request submitted by a user via the user interface 662 of the client device 650 and transmitted to the distributed ledger system 112 via the communication module 656; Fig. 6C; para. [0073]; history report associated with the identification number seen in Fig. 6C, where social security number displayed; para. [0074]; associated with the asset described in para. [0075}: loss history report 680 may additionally or alternatively list all recent insurance claims filed associated with an insured asset}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, and Nathan to include the features of Bryant. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Bryant, i.e. generating historical reports for an asset based on transactions stored in a ledger, thereby streamlining user access to historical transactions related to an asset and increasing efficiency via a reduction in third-party intermediaries {para. [0069] of Bryant}. One of ordinary skill in the art would have been motivated to streamline access and increase efficiency, and therefore modify Hill, Nagla, and Nathan with Bryant.

Claim 19
Regarding claim 19, the combination of Hill, Nagla, Nathan, and Bryant teaches the features of claim 16. Nathan further teaches: wherein the corrective action comprises one or more of: replacing a part, restarting a component, resetting a component, restarting the asset, shutting down the asset, or recalibrating a part {blockchain network system for administering aircraft maintenance operations by managing replacement parts and updates to parts on an in-service aircraft using a blockchain ledger is provided, this representing the corrective action; para. [0007], [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Nathan, and Bryant to include the additional features of Nathan. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nathan, in order to monitor compliance performed by maintenance personnel of each maintenance event, in addition to automating the process for checking, scheduling, and assigning maintenance events {para. [0005] of Nathan}. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hill, Nagla, Nathan, and Bryant, further in view of Nazzari.

Claim 17
Regarding claim 17, the combination of Hill, Nagla, Nathan, and Bryant teaches the features of claim 16. Nathan further teaches: the list of required activities {list of activities for a particular maintenance plan, i.e. list of required activities, described in para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Nathan, and Bryant to include the additional features of Nathan. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nathan, in order to monitor compliance performed by maintenance personnel of each maintenance event, in addition to automating the process for checking, scheduling, and assigning maintenance events {para. [0005] of Nathan}. 
The combination of Hill, Nagla, Nathan, and Bryant doesn’t explicitly teach: responsive to receiving the indication that the required activity has been fulfilled, sending a confirmation request to the first participant, the confirmation request including a prompt for evidence from the first participant.
However, Nazzari, in a similar field of endeavor directed to tracking code generation and verification using blockchain technology, teaches: responsive to receiving the indication that the required activity has been fulfilled, sending a confirmation request to the first participant, the confirmation request including a prompt for evidence from the first participant {responsive to each task or required activity being completed, i.e. fulfilled, management system 101 and/or the service order may cause the worker's management device 104 to prompt the user or worker, i.e. the first participant, to provide a verification of each task, i.e. additional evidence; para. [0106]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Nathan, and Bryant to include the features of Nazzari. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nazzari, thereby facilitating secure management of assets throughout their lifecycle {para. [0025] of Nazzari}. One of ordinary skill in the art would have been motivated to provide the secure management of assets throughout their lifecycle, and therefore modify Hill, Nagla, Nathan, and Bryant with Nazzari.

Claim 18
Regarding claim 18, the combination of Hill, Nagla, Nathan, Bryant, and Nazzari teaches the features of claim 17. Nazzari further teaches: the prompt for evidence comprises a prompt for one or more of: a photograph of the asset, a signature from the first participant, a voice recording from the first participant, a video of the actions performed, or a document scan of the list of required activities {during performance of each task, the management system 101 and/or the service order may cause the worker's management device 104 to prompt the user to provide a verification of each task relating to the utility meter, i.e. asset, by taking a photograph; para. [0105], [106]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Madhavan, Bryant, and Nazzari to include the additional features of Nazzari. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Nazzari, thereby facilitating secure management of assets throughout their lifecycle {para. [0025] of Nazzari}. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hill, Nagla, Nathan, and Bryant, further in view of Leise.

Claim 20
Regarding claim 20, the combination of Hill, Nagla, Nathan, and Bryant teaches the features of claim 16, but doesn’t explicitly teach: receiving location data for the first transaction; generating, by the computing device and in the asset blockchain ledger associated with the identification number, a second block associated with the first transaction; and writing the location data to the second block of the asset blockchain ledger, wherein the second block comprises an indication that the location data is associated with the first block.
However, Leise, in a similar field of endeavor directed to claim processing, e.g. for assets, via blockchain, teaches: receiving location data for the first transaction {additional data elements may include information on maintenance or repair events, including event type; event date; event cost; and/or one or more locations associated with the event (e.g., city and state of event location); para. [0009], [0148]; received via insurance information and/or telematics into VIN Chain 900; para. [0148], [0149]}; generating, by the computing device and in the asset blockchain ledger associated with the identification number, a second block associated with the first transaction {VIN Chain 900 contains generated second block(s) associated with the first transaction, where any one of lienholder and lien amount information blocks, insurance policy start and end data blocks, claim open and close date information blocks, etc., represents second block(s) associated with a first transaction, e.g. an insurance claim; Fig. 9; para. [0149] to [0154]; identification number defined by VIN number associated with a particular vehicle that acts as a key to accessing or updating the VIN Chain 900; para. [0147]; Fig. 1A, which includes a central authority 102 and central ledger 108, demonstrates by the computing device and in the asset blockchain ledger; para. [0045]}; and writing the location data to the second block of the asset blockchain ledger, wherein the second block comprises an indication that the location data is associated with the first block {location data included, i.e. written to, insurance policy start and end data blocks, i.e. one of the second block(s); para. [0148]; an indication that the location data is associated with the first block understood as definitional to blockchain, as described in para. [0066]: each block of transactions 504 includes a reference to a previous block of transactions that was added to the blockchain 502 prior to the block of transactions 504 being added to the blockchain 502, and each block of transactions 504 is linked to every other block in the blockchain 502; Fig. 1A, which includes a central authority 102 and central ledger 108, demonstrates asset blockchain ledger; para. [0045]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hill, Nagla, Nathan, and Bryant to include the features of Leise. Given that Hill is directed to the tracking of events associated with equipment via a ledger, one of ordinary skill in the art would have been motivated to incorporate the features of Leise, i.e. recording location data, thereby facilitating tracking asset ownership from “cradle to grave,” as well as maintenance or repair work that has been, or is to be, performed {para. [0006] of Leise}. One of ordinary skill in the art would have been motivated to facilitate tracking ownership and maintenance needs, and therefore modify Hill, Nagla, Nathan, and Bryant with Leise.


No Prior Art Rejection Applied to Claim 6
	Regarding claim 6, examiner notes that no prior art rejection is presently
applied. The claim is not indicated as Allowable Subject Matter, however, given the outstanding
rejection under 35 U.S.C. 101. Incorporating the subject matter of claim 6, in its entirety, into each of claims 1, 10, and 16 would overcome the outstanding rejection under 35 U.S.C. 103 for those claims and dependent claims. 

Claim 6
Regarding claim 6, the combination of references does not teach or suggest: 
determining that the data representative of the response to request for the first unreceived information and the second unreceived information do not match;
transmitting an error message to each of the first participant and the second participant, the error message comprising the identification number, the first data, and the second data from the first transaction;
receiving, at the computing device, and from the first computing device and the second computing device, data representative of a response to the error message from each of the first participant and the second participant; and
responsive to determining that the response to the error message received from the first participant and the second participant matches, writing, in the blockchain network, the response to the error message to the first block of the asset blockchain.
After extensive searching, examiner found the following additional references: 
Chalakudi et al. (US 20190116142), which teaches messaging balancing and control in blockchain, describes in para. [0039]: In response to the transmitted message hash being the same as the received message hash, monitoring device 112 may determine the data transmission of message 101 was completed without error (e.g., in-balance). The result of the comparison may be written to blockchain 108 in response to execution of smart contract 110 that executes the comparison.
Grossman et al. (US 20140310171), which teaches a certified person-to-person payment system, describes in para. [0116]: If the payment certification code transmitted by the recipient does not match the payment certification code in the payment certification code database, the mobile or online banking system 600 may then generate and transmit an error message (e.g., to the first user and/or to the recipient) indicating that the payment certification provided by the recipient is incorrect and either cancel the transaction or provide another opportunity for the recipient to transmit the correct payment certification code.
Raiz (US 20200349638), which teaches external transactions using Steller Blockchain, describes in para. [0029]: At the same time network did not have special tools to provide required dialog for bank's transactions operations on blockchain, which includes delivery of bank's requests and clearance codes from bank of beneficiary to the bank of sender, checking presence of the funds in bank accounts, seamless recording of transactions for bank, delivery of confirmation numbers, messages about possible errors and parallel service for banks.
Oktem (US 20200058010), which teaches financial recording in e-commerce, describes in para. [0061]: In the case that an error occurs when entering a record the record that is entered via transaction is deleted and the error is notified to the user.
While these references describe, generally, generating and transmitting error codes, they do not provide the level of specificity as required by claim 6. 
An NPL search revealed the following references: 
 “Blockchain-based Traceability in Agri-Food Supply Chain Management: A Practical Implementation” (NPL attached), which teaches IoT-based traceability that describes in the Abstract: fully decentralized, blockchain-based traceability solution for Agri-Food supply chain management, able to seamless integrate IoT devices producing and consuming digital data along the chain.
 “Integrating Blockchain for Data Sharing and Collaboration in Mobile Healthcare Applications” (NPL attached), which integrates shared data with blockchain that describes in the Abstract: A mobile application is deployed to collect health data from personal wearable devices, manual input, and medical devices, and synchronize data to the cloud for data sharing with healthcare providers and health insurance companies.
While these references describe, generally, integrating shared data in the blockchain, they do not provide the level of specificity as required by claim 6. 
Accordingly, there is no prior art rejection applied to claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Blockchain-based Traceability in Agri-Food Supply Chain Management: A Practical Implementation” (NPL attached), which teaches IoT-based traceability that describes in the Abstract: fully decentralized, blockchain-based traceability solution for Agri-Food supply chain management, able to seamless integrate IoT devices producing and consuming digital data along the chain.
 “Integrating Blockchain for Data Sharing and Collaboration in Mobile Healthcare Applications” (NPL attached), which integrates shared data with blockchain that describes in the Abstract: A mobile application is deployed to collect health data from personal wearable devices, manual input, and medical devices, and synchronize data to the cloud for data sharing with healthcare providers and health insurance companies.
In addition to the patent references cited above, examiner provides the following references:
Rao et al. (US 20200028691), which teaches a system and method for a blockchain based automated certifiable workflow process, describes in para. [0042]: Fig. 1 illustrates an exemplary maintenance workflow diagram 100 of orchestrated activities distributed about multiple entities of a maintenance workflow in the blockchain network in accordance with an embodiment. FIG. 1 depicts an exemplary maintenance workflow for orchestrated activities of a blockchain maintenance network distributed across multiple organizations.
Berti (US 20190158270), which teaches exchanging asset, maintenance, and spares parts information via blockchain, describes in para. [0031]: The technology may be useful in creating a non-repudiatable, and verifiable electronic log of the asset, part and maintenance of the asset. The electronic log is confirmed/affirmed through use of secure identifiers for each users of the system (e.g., each asset maintainers maintains update, modify, or change the asset information when required).
Millar et al. (US 20200193432), which teaches a method and system for settling a blockchain transaction, describes in para. [0040]: In general, the users U can transfer blockchain-based assets between them directly and bilaterally, over the internet I. Such transfers are conducted from one blockchain address A to another blockchain address. Each user U may control one or several such blockchain addresses A.
Biernat et al. (US 20190340269), which teaches blockchain-enabled industrial devices, describes in para. [0048]: To address these and other issues, one or more embodiments described herein relate to the use of blockchain platforms within an industrial facility as well as throughout a supply, manufacturing, and distribution chain. In one or more embodiments, industrial devices such as industrial controllers (e.g., PLCs or other types of automation controllers), motor drives, HMI terminals, telemetry devices, and other such devices are configured to support a number of industrial blockchain functions.
Krueger (US 20210192470), which teaches a blockchain for asset management, describes in para. [0045]: Blockchain 120 provides an end-to-end asset and supply chain management system that tracks and maintains data related to assets throughout their lifecycles in a secure and verifiable manner. For example, a client 130 may submit a request to add a new asset 140 to blockchain 120, such as to add an item of manufacturing equipment to a particular data vault 126.
Werner et al. (US 20210091960), which teaches tracking and verification of physical assets, describes in para. [0038]: In one embodiment, the physical asset (also referred to herein as a physical object) may be tracked via a decentralized database (such as a blockchain) that is a distributed storage system which includes multiple nodes that communicate with each other. The decentralized database includes an append-only immutable data structure resembling a distributed ledger capable of maintaining records between mutually untrusted parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S. WASAFF/Patent Examiner, Art Unit 3689                                                                                                                                                                                                        12/17/22